     Case 2:18-cr-00280-MHT-SMD Document 132 Filed 06/08/20 Page 1 of 1



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
       v.                            )          2:18cr280-MHT
                                     )               (WO)
JOHN COURTNEY WRIGHT, II             )


                                  ORDER

      It is ORDERED that defendant John Courtney Wright,

II’s unopposed motion to delay reporting (doc. no. 128)

is   granted,     and    the   deadline      for   the    defendant       to

surrender for service of sentence, currently set for

June 16, 2020, is reset to July 16, 2020, on or before

2:00 p.m.

      DONE, this the 8th day of June, 2020.

                                       /s/ Myron H. Thompson____
                                    UNITED STATES DISTRICT JUDGE
